Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 26, 2018

The Court of Appeals hereby passes the following order:

A18D0308. EMBERY J. MCBRIDE v. THE STATE.

      Embery J. McBride was convicted of rape and aggravated sodomy. Years later,
he filed a “Post-Conviction Consolidated Motions and Demands for Discovery,
Demand for a True, Accurate, Certified Copy of the Indictment, Presentment,
Accusation; Defendant’s Post-Conviction Motion for Discovery, Inspection,
Production and Copying of Evidence Favorable to the Accused Pursuant to Brady v.
Maryland; Motion to Dismiss the Special Presentment as Said Presentment Was Not
Returned In Open Court, as Provided by Law; Motion to Dismiss the Special
Presentment as Said Presentment Was Not Founded by the Testimony of Any
Witness; Defendant Motion for Evidentiary Hearing.” The trial court denied the
motion, and McBride filed this application for discretionary appeal.1
      In violation of this Court’s rules, McBride has not included a copy of the
motion he filed in the trial court. See Court of Appeals Rule 31 (e). It appears from
the trial court’s order that, in his compound motion, McBride sought to challenge his
underlying convictions. The Supreme Court, however, has made clear that a motion
seeking to challenge an allegedly invalid or void judgment of convictions “is not one
of the established procedures for challenging the validity of a judgment in a criminal
case” and that an appeal from the denial of such a motion is subject to dismissal.
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). Because McBride is not
authorized to collaterally attack his convictions in this manner, this application for


      1
        McBride filed his application in the Supreme Court, which transferred the
matter to this Court.
discretionary appeal is hereby DISMISSED. See id.; Harper v. State, 286 Ga. 216,
218 (2) (686 SE2d 786) (2009).

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/26/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.